            Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 1 of 11




                    IN UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NEW YORK
                              ROCHESTER DIVISION


Marlanna Maxey,                              Case No.:

                Plaintiff,

      vs.                                    COMPLAINT

Equifax Information Solutions, LLC,
a foreign limited liability company,         JURY TRIAL DEMAND
Department Stores National Bank, a
subsidiary of Citibank, NA, a national
banking association, and
Capital One Bank,
a foreign corporation,

                Defendants.



      NOW COMES THE PLAINTIFF, Marlanna Maxey, BY AND THROUGH

COUNSEL, DANIEL ZEMEL, ESQ., and for her Complaint against the

Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
       Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 2 of 11




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in

   the City of Rochester, Monroe County, New York.

4. Venue is proper in the Western District of New York.

                                 PARTIES


5. Plaintiff is a natural person residing in City of Rochester, Monroe County,

   New York.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) is a foreign limited

         liability company that conducts business in the State of New York;

      b. Department Stores National Bank, a subsidiary of Citibank, NA,

         (“DSNB”) is a national banking association that conducts business in

         the State of New York; and

      c. Capital One Bank (“Capital One”) is a foreign corporation which

         conducts business in the State of New York.

                      GENERAL ALLEGATIONS

7. DSNB and Capital One are inaccurately reporting their Tradelines (“Errant

   Tradelines”) on Plaintiff’s Equifax credit file with erroneous notations of

   monthly payments on accounts that are closed and charged off. Specifically,
       Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 3 of 11




   DSNB is reporting a monthly payment of $601 and Capital One is reporting

   a monthly payment of $552 on their respective Errant Tradelines.

8. The accounts reflected by the Errant Tradelines have been charged off and

   closed. Plaintiff no longer has an obligation to make any monthly payments

   to DSNB and/or Capital One.

9. On May 9, 2019, Plaintiff obtained her Equifax credit disclosure and noticed

   the Errant Tradelines reporting with erroneous monthly payment amounts.

10. On or about or about June 26, 2019, Plaintiff submitted a letter to Equifax

   requesting that the Errant Tradelines be corrected to accurately report

   monthly payments on the Errant Tradelines as $0.00.

11.Equifax forwarded Plaintiff’s consumer dispute to DNSB and Capital One.

   DSNB and Capital One received Plaintiff’s consumer dispute from Equifax.

12.Plaintiff had not received Equifax’s investigation results. Therefore, on

   September 3, 2019, Plaintiff obtained her Equifax credit disclosure, which

   showed that Equifax, DSNB and Capital One failed or refused to report the

   monthly payments on the Errant Tradelines as $0.00.

13.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

   et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants’ failure to correct the
        Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 4 of 11




    errors in her credit file or improve her financial situation by obtaining new or

    more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.

                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         DSNB

 14. Plaintiff realleges the above paragraphs as if recited verbatim.

 15.After being informed by Equifax of Plaintiff’s consumer dispute of the

    erroneous monthly payment and status, DSNB negligently failed to conduct

    a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-

    2(b).

 16.DSNB negligently failed to review all relevant information available to it

    and provided by Equifax in conducting its reinvestigation as required by 15

    USC 1681s-2(b). Specifically, it failed to direct Equifax and Trans Union to

    report the monthly payment as $0.

 17.The Errant Tradeline is inaccurate and creating a misleading impression on

    Plaintiff’s consumer credit file with Equifax to which it is reporting such

    tradeline.

 18.As a direct and proximate cause of DSNB’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.
            Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 5 of 11




   19.DSNB is liable to Plaintiff by reason of its violations of the FCRA in an

        amount to be determined by the trier fact together with reasonable attorneys’

        fees pursuant to 15 USC 1681o.

   20.Plaintiff has a private right of action to assert claims against DSNB arising

        under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant DSNB for damages, costs, interest, and attorneys’

fees.

                                       COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         DSNB

   21. Plaintiff realleges the above paragraphs as if recited verbatim.

   22.After being informed by Equifax that Plaintiff disputed the accuracy of the

        information it was providing, DSNB willfully failed to conduct a proper

        reinvestigation of Plaintiff’s dispute.

   23.DSNB willfully failed to review all relevant information available to it and

        provided by Equifax as required by 15 USC 1681s-2(b).

   24.As a direct and proximate cause of DSNB’s willful failure to perform its

        duties under the FCRA, Plaintiff has suffered damages, mental anguish,

        suffering, humiliation, and embarrassment.
           Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 6 of 11




   25.DSNB is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs that she may recover pursuant to 15 USC 1681n.

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant DSNB for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     CAPITAL ONE

   26. Plaintiff realleges the above paragraphs as if recited verbatim.

   27.After being informed by Equifax of Plaintiff’s consumer dispute of the

      erroneous monthly payment and status, Capital One negligently failed to

      conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

      1681s-2(b).

   28.Capital One negligently failed to review all relevant information available to

      it and provided by Equifax in conducting its reinvestigation as required by

      15 USC 1681s-2(b). Specifically, it failed to direct Equifax and Trans

      Union to report the monthly payment as $0.
            Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 7 of 11




   29.The Errant Tradeline is inaccurate and creating a misleading impression on

        Plaintiff’s consumer credit file with Equifax to which it is reporting such

        tradeline.

   30.As a direct and proximate cause of Capital One’s negligent failure to

        perform its duties under the FCRA, Plaintiff has suffered damages, mental

        anguish, suffering, humiliation, and embarrassment.

   31.Capital One is liable to Plaintiff by reason of its violations of the FCRA in

        an amount to be determined by the trier fact together with reasonable

        attorneys’ fees pursuant to 15 USC 1681o.

   32.Plaintiff has a private right of action to assert claims against CAPITAL ONE

        arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Capital One for damages, costs, interest, and attorneys’

fees.

                                      COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     CAPITAL ONE

   33. Plaintiff realleges the above paragraphs as if recited verbatim.
           Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 8 of 11




   34.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Capital One willfully failed to conduct a

      proper reinvestigation of Plaintiff’s dispute.

   35.Capital One willfully failed to review all relevant information available to it

      and provided by Equifax as required by 15 USC 1681s-2(b).

   36.As a direct and proximate cause of Capital One’s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   37.Capital One is liable to Plaintiff for either statutory damages or actual

      damages she has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier fact, together with an award of punitive

      damages in the amount to be determined by the trier of fact, as well as for

      reasonable attorneys’ fees and costs that she may recover pursuant to 15

      USC 1681n.

   WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Capital One for the greater of statutory or actual damages,

plus punitive damages, along with costs, interest, and attorneys’ fees.
       Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 9 of 11




                                 COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

38.Plaintiff realleges the above paragraphs as if recited verbatim.

39.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

40.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

41.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

42. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

43.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

44.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681o.
          Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 10 of 11




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.

                                    COUNT VI

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   45.Plaintiff realleges the above paragraphs as if recited verbatim.

   46.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   47.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   48.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   49. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   50.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.
          Case 6:19-cv-06790 Document 1 Filed 10/28/19 Page 11 of 11




   51.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.




                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: October 9, 2019




                                       /s/ Daniel Zemel
                                       Daniel Zemel
                                       Zemel Law, LLC
                                       Attorney for Plaintiff, Marlanna Maxey
                                       Address: 1373 Broad St. Suite 203C
                                       Clifton, NJ 07013
                                       E-mail: dz@zemellawllc.com
                                       Tel.: (862) 227-3106
                                       Fax: (862) 204-5901
